Citation Nr: 1010306	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps for 21 years and 6 months.  He was discharged under 
honorable conditions in November 1970.  He died in July 2007 
at the age of 79.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida which denied entitlement to 
the benefit currently sought on appeal.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for one disability, residuals of thyroidectomy, 
rated as zero percent (noncompensably) disabling.  He was not 
in receipt of VA pension or compensation at the time of his 
death.  

2.  There was no original or reopened claim for VA benefits 
pending at the time of his death.

3.  The Veteran was not discharged from service due to a 
disability incurred or aggravated in the line of duty.  

4.  The Veteran's body was not unclaimed for burial, and his 
burial expenses were paid in full by the appellant.  

5.  The Veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care, nor while at 
or travelling to a non-VA facility at VA expense for the 
purpose of examination, treatment, or care.

6.  The Veteran is not buried in a cemetery, or section 
thereof, that is owned by a state or federal government.   


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302-2305 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1600-3.1610 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  However, the Court of Appeals for Veterans Claims 
has held that the statutory and regulatory provisions 
governing VA's duties to notify and assist do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, the essential facts are not in dispute.  
Resolution of the appeal is entirely dependent upon 
interpretation of the regulations pertaining to eligibility 
for payment of burial expenses of deceased veterans.  
Therefore, there is no outstanding notice or assistance 
obligation and the Board will proceed with adjudication of 
the appeal.  

A burial allowance is payable under certain circumstances to 
cover some of a deceased veteran's burial, funeral, and 
transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, a 
burial allowance may be paid.  38 C.F.R. 
§ 3.1600(a).  Although service connection was in effect for 
residuals of thyroidectomy at the time of his death, it is 
not contended, nor does the evidence otherwise show, that the 
cause of the Veteran's death is related to his military 
service in any way.  See, e.g., Application for burial 
benefits, July 2007 (showing explicitly that the appellant 
did not claim that the cause of the Veteran's death was due 
to service); see also Certificate of death, July 2007 
(showing cardiopulmonary arrest as the cause of the Veteran's 
death).  In consideration of the foregoing, there is no 
indication that the Veteran died as a result of a service-
connected disability.  

A burial allowance can also be payable if a veteran dies of a 
nonservice-connected disability while properly hospitalized 
by VA or while at another facility at VA expense for the 
purpose of examination, treatment, or care.  38 U.S.C.A. § 
2303(a); 38 C.F.R. § 3.1600(c).  There is nothing in the 
record to show that the assisted living facility at which the 
death occurred was run by VA or that the Veteran was treated 
there at the expense of VA, so no burial allowance is 
warranted under these provisions.

Also, under certain circumstances where a deceased Veteran is 
buried in a national cemetery or a cemetery or section 
thereof used solely for the interment of persons eligible for 
burial in a national cemetery, payment of the plot or 
interment allowance or other burial expenses may be paid by 
VA.  38 C.F.R. §§ 3.1604(c); 3.1610.  However, the evidence 
of record indicates that this Veteran was buried in a private 
cemetery, and was not buried in a section owned by a state or 
federal government, so these provisions are not applicable in 
this case.    

If a veteran's death is not service-connected, payment of a 
burial allowance may also be made, provided that one of the 
following four conditions is met: (1) at the time of death 
the veteran was in receipt of VA pension or compensation (or 
but for the receipt of military retired pay the veteran would 
have been in receipt of compensation); (2) the veteran had an 
original or reopened claim pending for pension or 
compensation at the time of death; (3) the deceased veteran 
served during a period of war, or was discharged or released 
from active service for a disability incurred or aggravated 
in line of duty, and no next of kin or other person is 
claiming the body, and there are insufficient resources in 
the veteran's estate to cover burial and funeral expenses.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Here, the first condition does not apply as the Veteran was 
not in receipt of VA pension or compensation benefits at the 
time of his death.  Although service connection was in effect 
for a single disability, it was not rated as compensably 
disabling, thus no compensation was paid.  See, e.g., Rating 
decision code sheet, October 1999.  

Similarly, the record does not establish that there was any 
claim for VA benefits pending at the time of the Veteran's 
death.  The last rating decision rendered by VA was dated in 
October 1999.  The Veteran did not appeal this decision, thus 
it became final in October 2000 several years prior to the 
death of the Veteran.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (1999).  There is no 
indication of any other claim filed prior to the time of the 
Veteran's death in July 2007.  Thus, the Board finds no 
evidence of a claim for VA benefits pending at the time of 
his death.  

Instead, the appellant contends that the third condition 
iterated at 3.1600(b)(3) applies in this Veteran's case.  See 
Notice of disagreement, October 2007 (referring to item 
number four on an August 2007 administrative decision letter 
from VA).  While this Veteran is indeed a Veteran who served 
during three different periods of war, for this regulatory 
provision to be applicable, the body of the deceased must 
also be unclaimed for burial without sufficient resources 
available to cover the funeral expenses.  Such is not the 
case here, where the Veteran's body was claimed for burial.  
Burial occurred within three days of his death, and expenses 
were paid in full by the appellant.  See Application for 
burial benefits, July 2007.  
To be clear, the Board acknowledges and appreciates this 
Veteran's lengthy and honorable military career.  
Ineligibility to receive VA monetary assistance for burial 
expenses can in no way disparage this Veteran's military 
service.  Instead, entitlement to VA assistance in covering 
the cost of a veteran's burial is strictly prefaced on 
specific statutory and regulatory conditions.  The Board 
extends our sympathy to the appellant and the Veteran's 
family, however as none of the necessary conditions are met, 
entitlement to nonservice-connected burial benefits must be 
denied.  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  


ORDER

Nonservice-connected burial benefits are denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


